Citation Nr: 1546102	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected erythema multiform with Stevens-Johnson syndrome.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for glaucoma, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a urinary disorder, to include as secondary to diabetes mellitus.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus in 1998.  In a March 2000 rating decision, the RO denied the Veteran's claim.  He subsequently filed an application to reopen the claim in June 2003.  In an August 2003 rating decision, the RO confirmed and continued the denial of compensation for diabetes mellitus under 38 U.S.C.A. § 1151.  Although the RO adjudicated the Veteran's April 2010 claim of entitlement to service connection for diabetes mellitus as an application to reopen and then subsequently confirmed and continued the prior denials in a September 2010 rating decision, the Board finds that new and material evidence is not necessary to reopen the claim because there is no prior final denial as to a claim for service connection for diabetes mellitus.  His previous claims were adjudicated under 38 U.S.C.A. § 1151 and not as claims for service connection.  See Anderson v. Principi, 18 Vet. App. 371, 376-77 (2004) (a section 1151 claim "constitutes a separate and distinct claim for VA benefits").

The Board further notes that the issue pertaining to an eye disorder was previously characterized as entitlement to service connection for vision loss and entitlement to service connection for glaucoma.  The Board has recharacterized the issue more broadly to encompass all eye disorders.  

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.  

At the February 2015 hearing, the record was held open for 60 days in order to provide the Veteran with an opportunity to submit additional evidence.  To date, the Veteran has not submitted any additional evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the November 2012 and July 2014 statements of the case.  

The issue of service connection for an eye disorder, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for glaucoma.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's diabetes mellitus is related to his service-connected erythema multiform with Stevens-Johnson syndrome.  

4.  The Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.  

5.  The Veteran's urinary incontinence is related to his service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service connection for glaucoma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the August 2003 rating decision is new and material, and the claim for service connection for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran's diabetes mellitus is proximately due to or the result of his service-connected erythema multiform with Stevens-Johnson syndrome.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.310 (2014).

4.  The Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.310 (2014).

5.  The Veteran's urinary incontinence is proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In an August 2003 rating decision, the RO previously considered and denied the Veteran's claim for service connection for glaucoma.  In that decision, the RO found that the Veteran's service treatment records were negative for glaucoma and noted that he was not service-connected for diabetes mellitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the August 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2003 rating decision includes evidence that is both new and material to the claim.  As discussed below, there is additional evidence establishing that the Veteran's diabetes mellitus is related to his service-connected erythema multiform with Stevens-Johnson syndrome.  As such, the Board is granting service connection for diabetes mellitus, which is a previously unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for glaucoma is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Diabetes Mellitus, Erectile Dysfunction, and Urinary Incontinence

The Veteran has contended that he has diabetes mellitus as a result of a medication, prednisone, which he was prescribed for his service-connected erythema multiform with Stevens-Johnson syndrome.  He has also contended that he has erectile dysfunction and urinary problems as a result of his diabetes mellitus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for diabetes mellitus, erectile dysfunction, and urinary incontinence.    

The Veteran clearly has a diagnosis of diabetes mellitus, and he is service-connected for erythema multiform with Stevens-Johnson syndrome.  See, August 2010 VA examination.  Thus, the remaining question is whether there is a relationship between the diabetes mellitus and the erythema multiform with Stevens-Johnson syndrome.  

The Veteran was prescribed prednisone from 1987 until 1996.  In August 1996, the Veteran was hospitalized, and it was discovered that he had diabetic ketoacidosis requiring insulin and oral hypoglycemics.  In a December 1997 treatment record, the physician noted that the Veteran was on a steroid for his erythema multiforme that exacerbated his diabetes mellitus.  Furthermore, in a March 1998 treatment record, the physician reported that the Veteran had stated that he was on prednisone, which led to his diabetes in 1996.  
      
There are also three VA medical opinions addressing the pertinent medical question in this case.  The August 2010 VA examiner opined that the Veteran's diabetes mellitus was less likely as not related to his history of treatment with prednisone.  The rationale provided was that "there is no evidence based medicine indicating that a history of prior steroid use is a risk factor for development of diabetes."  The examiner cited to medical literature indicating that a significant side effect of prednisone was high blood sugar that usually reversed when stopped.  The examiner also cited to information from "Up to Date Online" that patients with diabetes mellitus exhibited higher blood glucose levels while taking glucocorticoids leading to increased difficulty with glycemic control.  New-onset hyperglycemia or, rarely, a nonketotic hyperosmolar state or diabetic ketoacidosis, develop without warning in patients with early subclinical diabetes or glucose intolerance.  However, it was noted that the development of de novo diabetes in a patient with initially normal glucose tolerance was uncommon.    
      
The September 2013 VA examiner opined that the Veteran was on long-term steroids for treatment of his Stevens Johnson syndrome and oral erythema multiforme, which can precipitate the onset of diabetes mellitus.  

In addition, a medical opinion was obtained from the Veterans Health Administration (VHA) in August 2015.  The VHA physician opined that it was at least as likely as not that the diabetes mellitus was either caused or permanently aggravated by his service-connected erythema multiforme with Stevens-Johnson syndrome, to include his treatment with prednisone for that disorder.  In so doing, the physician stated that steroid-induced diabetes mellitus is defined as an abnormal increase in blood glucose associated with the use of glucocorticoids in a patient with or without a prior history of diabetes mellitus.  The physician explained that the effect of glucocorticoids on glucose metabolism is likely the result of impairment of multiple pathways including beta cell dysfunction (sensitivity to glucose and ability to release insulin) and insulin resistance in other tissue.  Insulin stimulates glucose metabolism by recurring and activating membrane glucose transporters and enhancing the activity of enzymes involved in glycolysis, glucose oxidation, and glycogen synthesis.  In addition, insulin elicits an increase in muscle blood flow, which may play a role in glucose uptake by peripheral tissues.  Glucocorticoids lead to impairment of insulin-mediated glucose disposal, although the mechanisms remain incompletely understood.  Glucocorticoid-induced insulin resistance may result from alterations of any of these actions of insulin.  Furthermore, an excess of steroids impairs the suppression of glucose production and stimulation of glucose utilization, which might cause diabetes mellitus or aggravate preexistent diabetes.  In rendering the opinion, the physician referenced numerous medical treatises and articles.  

The Board finds that, although all three opinions have probative value, the August 2015 is the most probative, as it was based on the Veteran's lay statements, the Veteran's medical history, and extensive medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Significantly, even though the August 2010 VA examiner and the August 2015 physician both used medical literature to support heir opinions, the rationale provided in the VHA opinion was more extensive and thorough than the rationale provided in the August 2010 VA medical opinion.  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran currently has diabetes mellitus that was proximately due to medication that he took for his service-connected erythema multiform with Stevens-Johnson syndrome.  Accordingly, service connection is warranted for diabetes mellitus.

Additionally, the Board finds that the Veteran's urinary incontinence and erectile dysfunction were caused by his service-connected diabetes mellitus.  In this regard, the September 2013 examiner rendered a diagnosis of urinary incontinence and opined that the disorder was at least as likely as not due to the diabetes mellitus.  The rationale provided was that the Veteran's long-term steroid treatment can precipitate the onset of diabetes mellitus, which in turn can cause urinary incontinence because of its effect on small vessels and nerves controlling urination.  Furthermore, the August 2010 VA examiner rendered a diagnosis of erectile dysfunction and opined that it was a complication of the diabetes mellitus because of the relationship between the onset of the erectile dysfunction to the onset of the diabetes mellitus.  Therefore, service connection is warranted for urinary incontinence and for erectile dysfunction as secondary to service-connected diabetes mellitus.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for glaucoma is reopened, and to this extent only, the appeal is granted.

Service connection for diabetes mellitus is granted.  

Service connection for urinary incontinence is granted. 

Service connection for erectile dysfunction is granted.  


REMAND

The Veteran has contended that he has an eye disorder, to include glaucoma and vision loss, as secondary to his service-connected diabetes mellitus.  The Veteran was afforded a VA examination in connection with his claim for service connection for diabetes mellitus in August 2010; however, the Board finds that an additional VA examination and medical opinion is required.  Specifically, the examiner noted that there was no diabetic retinopathy or reference to the Veteran having glaucoma per an eye examination dated in September 2009.  However, the Veteran's VA treatment records contain an ocular history that indicates that he has diabetic retinopathy secondary to his diabetes mellitus as well as presbyopia and epiphora.  See, April 2012 VA treatment record.  In light of the foregoing, the Board finds that a VA examination and medical opinion are needed.  

Additionally, there may be outstanding, relevant records.  Specifically, in a May 2010 statement, the Veteran stated that he received treatment from the VA Medical Center in Houston, Texas, since 1974.  It does not appear that a request has been made to obtain all VA treatment records since 1974.  Accordingly, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from VA healthcare facilities, to specifically include any records from the Houston VA Medical Center from 1974 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all eye disorders.  He or she should specifically address whether the Veteran has glaucoma or diabetic retinopathy.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


